Title: To George Washington from Otho Holland Williams, 8 January 1784
From: Williams, Otho Holland
To: Washington, George



Sir
Baltimore [Md.] 8th January 1784.

The inclosed Letter to Major Davidson, now one of the Council of this State, authenticates the address I had the honor to present at Annapolis. The County Tyrone has been remarkable

for a spirit of patriotism ever since the commenc[e]ment of the American revolution. In 1775, Mr Patterson, a merchant of this Town, tho’ born in Ireland, traveled through that County and assures me that such was the admiration the Inhabitants had for the Americans that even common Innkeepers refused to be paid for his fare though they knew no more of him than that he was coming to this Country. I trouble you with this among many anecdotes of the same sort because I think it the truest way of coming at the real Character of the people in general.
The Yankee club in Stewartstown, from what I can collect, is not unlike the old Whigg Club of Baltimore only that they had not perhaps so much cause to trespass against the rules of good Government. I beg the Honor of my best compliments to Mrs Washington and am with the sincerest Esteem and attachment Your most obedient Humble Servant

O. H. Williams

